Exhibit 10.99

November 12, 2013

The Coast Distribution System, Inc.

350 Woodview Avenue

Morgan Hill, California 95037

 

  Re: Seventeenth Amendment

Ladies and Gentlemen:

The Coast Distribution System, Inc., a Delaware corporation (“Coast Delaware”),
United Sales & Warehouse of Texas, Inc., a Texas corporation (“United Sales”),
C/P Products Corp., an Indiana corporation (“C/P”), Mohawk Trailer Supply, Inc.,
a New York corporation (“Mohawk”), and Les Systemes De Distribution Coast
(Canada) Inc. The Coast Distribution System (Canada) Inc., a corporation
organized under the laws of the Province of Quebec (“Coast Canada”) (Coast
Delaware, United Sales, C/P, Mohawk, and Coast Canada are referred to
individually as “Borrower” and collectively as “Borrowers”), and Bank of
America, N.A., (in its individual capacity, “US Lender”), acting by and through
Bank of America, N.A., a national banking association, as agent for US Lender
(in such capacity, “Agent”) and Bank of America, N.A. (acting through its Canada
branch) (“Canadian Lender”), (US Lender, acting through Agent, and Canadian
Lender are referred to collectively as “Lender”), have entered into that certain
Third Amended and Restated Loan and Security Agreement dated August 30, 2005
(the “Security Agreement”). From time to time thereafter, Borrowers and Lender
may have executed various amendments (each an “Amendment” and collectively the
“Amendments”) to the Security Agreement (the Security Agreement and the
Amendments hereinafter are referred to, collectively, as the “Agreement”).
Borrowers and Lender now desire to further amend the Agreement as provided
herein, subject to the terms and conditions set forth hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Agreement hereby is amended as follows:

(a) The definition of “Equity Interest” is hereby added to Section 1 of the
Agreement in the appropriate alphabetical order as follows:

“Equity Interest” shall mean the interest of any (a) shareholder in a
corporation; (b) partner in a partnership (whether general, limited, limited
liability or joint venture); (c) member in a limited liability company; or
(d) other Person having any other form of equity security or ownership interest.

(b) Subsection 4(c)(v) is hereby amended and restated in its entirety as
follows:

(c)(v) Amendment Fee. Borrowers shall pay to Lender a one time fee of Fifteen
Thousand and No/100 Dollars ($15,000.00), which shall be fully earned and
payable on the date hereof.

(c) Section 13(d)(ii) is hereby amended and restated in its entirety as follows:

(d)(ii) No Borrower shall merge, amalgamate or consolidate with any other
Person, or commence a dissolution or liquidation without the prior written
consent of Lender, except that, without the Lender’s consent, any Borrower may
merge with any other Borrower or Borrowers unless such merger would be contrary
to clause (iv) of this subsection 13(d).

(d) Section 13(d)(iii) is hereby amended and restated in its entirety as
follows:

(d)(iii) No Borrower shall enter into a transaction or series of transactions
resulting in the acquisition of a business division or substantially all of the
assets of a Person.



--------------------------------------------------------------------------------

(e) Section 13(f) is hereby amended by amending and restating clause (i) thereof
as follows:

(f)(i) purchase or otherwise acquire, or contract to purchase or otherwise
acquire, the obligations or Equity Interests of any Person or make an advance or
capital contribution or other investment in a Person, other than (x) direct
obligations of the United States and Hedging Agreements for interest rate
protection in accordance with subsection 12(l) hereof, obligations insured by
the Federal Deposit Insurance Corporation and obligations unconditionally
guaranteed by the United States and (y) the Equity Interest of a Person
(“Target”) provided that (1) the payments with respect to the acquisition of
such Equity Interest (the “Acquisition”) shall not exceed $3,000,000 in the
aggregate, (2) Lender shall be furnished a copy of the documentation evidencing
the Acquisition, which shall be in form and substance satisfactory to Lender
(the “Acquisition Documents”), (3) payments may be made in an amount not to
exceed (a) $250,000 during the twelve (12) month period commencing on the date
of this Seventeenth Amendment, (b) $250,000 during the succeeding twelve
(12) month period, (c) $250,000 during the succeeding twelve (12) month period
and (d) $2,250,000 during the succeeding twelve (12) month period, provided
further that (i) at the time of the initial payment to be made pursuant to the
Acquisition Documents, Borrowers shall have average Excess Availability
(calculated after giving effect to the availability block of $1,000,000) of at
least $2,500,000 for the thirty (30) day period prior to the making of such
payment and, projected on a pro forma basis, for the thirty (30) day period
subsequent to the making of such payment; provided that prior to making such
payment, Borrowers shall provide projections of average Excess Availability for
such thirty (30) day period and (ii) at the time of each subsequent payment made
pursuant to the Acquisition Documents, Borrowers shall have average Excess
Availability of at least $3,000,000 for the sixty (60) day period prior to the
making of such payment and, projected on a pro forma basis, for the sixty
(60) day period subsequent to the making of such payment; provided that prior to
making such payment, Borrowers shall provide projections of average Excess
Availability for such sixty (60) day period, (4) no Event of Default shall be in
existence at the time of any such payment or would occur as a result of any such
payment, (5) at the time that Target becomes a wholly owned Subsidiary of a
Borrower, such Borrower shall pledge 100% of the Equity Interest of Target to
Lender and Target shall become either a Borrower or a guarantor under the
Agreement (6) Lender shall be satisfied with the corporate structure of
Borrowers after giving effect to the Acquisition and (7) Lender may, in its sole
discretion, consider lending on the assets of Target at such time as Target has
become a wholly owned Subsidiary of a Borrower and Lender has completed its due
diligence with respect to the Acquisition, including without limitation, review
of the Acquisition Documents, completion of a field exam and a search of the
public records and

(f) Subsection 14(a) of the Agreement is hereby amended and restated in its
entirety as follows:

(a) Fixed Charge Coverage Ratio.

Borrowers shall not permit their Fixed Charge Coverage Ratio for each period set
forth below to be less than the ratio set forth below for the corresponding
period set forth below (it being understood that the Fixed Charge Coverage Ratio
is not being measured for the fiscal quarter ending September 30, 2013 and
December 31, 2013):

 

Period

  

Ratio

For the 12 month period ending on March 31, 2014 and for each twelve (12) month
period ending on the last day of each fiscal quarter thereafter    1.10:1.0

(g) Subsection 14(c) is hereby amended is hereby amended and restated in its
entirety as follows:

(c) EBITDA

Borrowers shall maintain EBITDA of at least $500,000 for the twelve (12) month
period ending December 31, 2013.

 

2



--------------------------------------------------------------------------------

2. Borrowers represent and warrant to Lender that this Amendment has been
approved by all necessary corporate action, and each individual signing below
represents and warrants that he or she is fully authorized to do so.

3. Except as expressly amended hereby and by any other supplemental documents or
instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Borrowers and Lender and remain in full
force and effect in accordance with their terms.

4. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement. This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.

5. Borrowers shall reimburse Lender for all reasonable attorney’s fees (whether
for internal or outside counsel) incurred by Lender in connection with the
documentation and consummation of this Seventeenth Amendment to the Agreement.

6. Lender shall have received a copy of this Amendment executed by Borrowers and
Lender, together with the Guarantor’s Acknowledgment attached hereto, executed
by each Guarantor, and payment of the “Amendment Fee” required to be paid
pursuant to Subsection 4(c)(v) hereof.

(Remainder of page intentionally blank; signatures follow)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

 

LENDER: BANK OF AMERICA, N.A., as Agent By:  

/s/ JOHN W. MUNDSTOCK

Title:   Senior Vice President BANK OF AMERICA, N.A., as US Lender By:  

/s/ JOHN W. MUNDSTOCK

Title:   Senior Vice President BANK OF AMERICA, N.A., acting through its Canada
branch, as Canadian Lender By:  

/s/ MEDINA SALES DE ANDRADE

Title:   Vice President

 

4



--------------------------------------------------------------------------------

BORROWERS: THE COAST DISTRIBUTION SYSTEM, INC. By:  

/s/ SANDRA A. KNELL

Title:   Chief Financial Officer UNITED SALES & WAREHOUSE OF TEXAS, INC. By:  

/s/ SANDRA A. KNELL

Title:   Executive Vice President C/P PRODUCTS, CORP. By:  

/s/ SANDRA A. KNELL

Title:   Executive Vice President MOHAWK TRAILER SUPPLY, INC. By:  

/s/ SANDRA A. KNELL

Title:   Executive Vice President LES SYSTEMES DE DISTRIBUTION COAST (CANADA)
INC. THE COAST DISTRIBUTION SYSTEM (CANADA) INC. By:  

/s/ SANDRA A. KNELL

Title:   Executive Vice President

 

5



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT

The undersigned guarantor acknowledges that Bank of America, N.A., (in its
individual capacity, “US Lender”), acting by and through Bank of America, N.A.,
as agent for US Lender (in such capacity, “Agent”) and Bank of America, N.A.
(acting through its Canada branch), (“Canadian Lender”) (US Lender, acting
through Agent, and Canadian Lender are referred to collectively as “Lender”)
have no obligation to provide it with notice of, or to obtain its consent to,
the terms of the foregoing Seventeenth Amendment (the “Seventeenth Amendment”)
to the Third Amended and Restated Loan and Security Agreement dated August 30,
2005, as amended, modified or supplemented from time to time. The undersigned
guarantor nevertheless: (i) acknowledges and agrees to the terms and conditions
of the Seventeenth Amendment; and (ii) acknowledges that its guaranty remains
fully valid, binding, and enforceable.

 

9002-1288 QUEBEC INC. By:  

/s/ SANDRA A. KNELL

Title:   Executive Vice President

 

6